                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Rogelio Dizon,

Plaintiff(s),

v.                                                      Case No. 18 C 7175
                                                        Judge Rebecca R. Pallmeyer
HC Joliet, LLC,

Defendant(s).

                                              ORDER

Plaintiff’s application for leave to proceed in forma pauperis [4] is granted. Plaintiff’s motion for
attorney representation [5] is denied. Initial status hearing set for 1/8/2019 at 9:00 a.m. in
courtroom 2141.




Date: 10/30/2018                                      /s/ Rebecca R. Pallmeyer
                                                      United States District Court Judge
